 

10

11 ||

12

13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:16-cv-01877-JLR Document 278-1 Filed 02/03/20 Page 1 of 2

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SUSAN CHEN, an individual; NAIXIANG
LIAN, an individual; J.L., a minor child; and

L.L., a minor child, No. 2:16-cv-01877 JLR
Plaintiffs, @PREPESEP) ORDER GRANTING C
MOTION TO WITHDRAW AS
VS. COUNSEL FOR PLAINTIFF
NAIXIANG LIAN

NATALIE D’AMICO, et al.,
NOTED ON MOTION CALENDAR:

Defendants. February 21, 2020

 

 

 

 

THIS MATTER came on for hearing upon the motion of Michael David Myers and |
Myers & Company, PLLC to withdraw as counsel for Plaintiff Naixiang Lian in the above-
captioned matter. For the reasons stated in the motion, Michael David Myers and Myers &
Company, PLLC shall be permitted to withdraw as counsel for Plaintiff Naixian Lian

(individually and in his capacity as legal guardian ad litem for minor L.L.), and are hereby

withdrawn,
(PROPOSED) ORDER GRANTING MOTION TO Mvers & COMPANY, P.L.L.C.
WITHDRAW AS COUNSEL FOR PLAINTIFF 1530 EASTLAKE AVBNUE EAST ¢

NATXIANG LIAN - I

SEATILE, WASHINGTON 98102
TELEPHONE (206) 3981188

 

 
 

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:16-cv-01877-JLR Document 278-1 Filed 02/03/20 Page 2 of 2

IT IS SO ORDERED.

x.
DATED this \“Y day of _ Fels. —_, 2020.

»& SRW

HONORABLE JAMES L. ROBART
Presented by:
MYERS & COMPANY, P.L.L.C.

Attorneys f for maint Tian
Aim,

Michael David Myers

WSBA No. 22486.
mmyers@myers-company.com
Myers & Company, P.L.L.C.
1530 Eastlake Avenue East
Seattle, Washington 98102
Telephone: (206) 398-1188
Facsimile: (206) 400-1112

 

 

(PROPOSED) ORDER GRANTING MOTION TO Myers & COMPANY, P.L.L.C,
WIT. HDRAW AS COUNSEL FOR PLAINTIFF 1530 EASTLAKE AVENUE EAST
NAIXIANG LIAN - 2

SEATTLE, WASHINGTON 98/02
TELEPHONE (206) 398-1188

 

 
